Justice COATS,
dissenting.
Once again the majority finds a popularly-initiated proposal for amending the state constitution unsuitable for consideration by the electorate, on the ground that it contains more than one subject. I have previously noted my concerns about what I consider to be our lack of consistency in applying the single-subject requirement and our unwillingness to confine our review to the particular dangers that requirement was designed to guard against.1 Although the majority opinion today pays homage to the requirement’s dual concerns for secreting unrelated provisions and combining provisions too unpopular to succeed on their own, it understands the term “subject” to be so elastic as to give this court unfettered discretion to either approve or disapprove virtually any popularly-initiated ballot measure at will. Because I believe the single-subject requirement was adopted to protect voters from deception and fraud rather than to limit their right to make public policy directly by constitutional amendment, I respectfully dissent.
Unlike lengthy, detailed, or convoluted regulatory measures, easily capable of hiding disparate subjects or combining them solely to increase voting power, the substantive provision of Initiative # 55 contains a single mandate, clearly expressed in a single, concise sentence. Consistent with federal law, government is required to restrict non-emergency services to those whose presence in this country is lawful. The majority, however, is able to characterize even this straightforward provision as containing multiple subjects, by parsing the motivation or objective of the proponents and treating each of its component parts as a separate “subject,” see maj. op. at 282; and by measuring the homogeneity of those subjects according to the potential impacts or effects of the amendment if the initiative succeeds, see maj. op. at pp. 280-81.
*284First and foremost, the majority unselfconsciously equates the constitutional requirement that each initiative be limited to a single subject with a requirement that each initiative be motivated by a single objective or purpose in the minds of its proponents. By finding (through examination of the Defend Colorado Now website) that the proponents consider it fundamentally unfair for illegal residency in this country to be facilitated by access to taxpayer-provided services and, moreover, that the services to be denied persons here illegally include not only non-emergency police, fire, and medical services but non-emergency administrative services as well, the majority concludes that the proposed measure contains at least two distinct subjects. Apparently inferring that restricting non-emergency police, fire, and medical services adversely affects the welfare of those to whom the restriction applies while restricting other kinds of non-emergency services does not, it characterizes these two purposes, or “subjects,” as “decreasing taxpayer expenditures” by “terminating services benefiting the welfare of individuals” and “restricting unrelated administrative services.” Maj. op. at 275; see also id. at 280-82.
Of course, the majority might just as easily have found that the proposal was motivated by a host of other reasons, including the deterrence of unlawful presence in the state, it’s clear and expressed ultimate objective. The susceptibility of any group motivation or objective to being thinly sliced is limited only by the ingenuity (and desire) of the court doing the slicing. And according to the majority’s logic, each such “purpose,” apparently constitutes a “subject” of the initiative. The constitutional limitation itself, however, does not purport to examine the hearts of those advancing an initiative but merely prescribes the form an initiative must take for it to be considered by the electorate.
In addition, the majority suggests (without making clear precisely how) that a potential for multiple, unspecified impacts or effects also runs afoul of the single-subject requirement, maj. op. at 281, perhaps because unspecified effects themselves amount to hidden subjects, or perhaps because having a potential for multiple effects must demonstrate that any unifying theme will be too broad. But surely any provision expressed with sufficient generality to be appropriate for inclusion in a constitution will necessarily have a potential for, and be intended to have, multiple effects. Such a construction would clearly bar the due process clause or guarantees of free speech from being considered by the initiative process. Nothing in the language or history of the single-subject requirement for popular initiatives or, for that matter, the identical limitation on statutes enacted by the general assembly, remotely suggests that in addition to being limited to a single subject, a proposal can also have but one, identifiable impact or effect; and any such requirement, if applied uniformly, would preclude all but the most trivial popularly-initiated proposals.
The right of the initiative appears to have been reserved to the voters, by our constitution, precisely for the purpose of providing them with a means of overriding the policy choices of their elected representatives (as well as the constitutional interpretations of the judiciary) and a means of prescribing measures they expect will more effectively accomplish their goals. There can be little doubt that certain formalities will always be indispensable to ensure that the will of the voters is actually expressed in their vote; and regardless of the wishes of the electorate at any point in time, the law of this jurisdiction will necessarily remain subject to the supremacy of the federal constitution. I do not believe, however, that the single-subject requirement can fairly be construed to assign to this court the role of screening from the voters any measure the full impact of which it considers them unable to appreciate; nor do I believe it is possible for judicial officers, however conscientious, to apply a standard as amorphous as the majority obviously considers the single-subject requirement to be, without conforming it to their own policy preferences.
Whatever one may think of the merits of Initiative # 55, when evaluated in terms of the historically and purposefully limited scope of the single-subject requirement, it *285clearly treats of a single subject and therefore cannot be kept from the voters on that basis alone. I therefore respectfully dissent.
I am authorized to state that JUSTICE RICE joins in this dissent.
Justice EID does not participate.

. In re Ballot Title 2005-2006 # 74, 136 P.3d 237, 243-44 (Colo.2006) (Coats, J., dissenting); In re Ballot Title 2003-2004 #32, 76 P.3d 460, 471 (Coats, J., dissenting).